Citation Nr: 1632341	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-48 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) and major depressive disorder, to include cognitive disorder, not otherwise specified, prior to November 24, 2009 and in excess of 70 percent thereafter. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for a stomach condition, claimed as peptic ulcer, to include as due to herbicide exposure.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a back disability.

9.  Entitlement to service connection for a skin condition, claimed as boils, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to February 1970 and had additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Army Reserve from 1970 to 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, August 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter in April 2013 for additional development.  In the prior remand, the Board considered the issue of entitlement to service connection for erectile dysfunction.  Service connection for erectile dysfunction was granted in a May 2015 rating decision.  Accordingly, that issue is no longer before the Board.

The issues of entitlement to service connection for hypertension, left ear hearing loss, tinnitus, a stomach disability, a left shoulder disability, a back disability and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the increased rating period from May 28, 2009, the Veteran's PTSD and major depressive disorder, to include cognitive disorder, not otherwise specified, has been manifested by occupational and social impairment, with deficiencies in most areas.

2. Service connection for hypertension was denied in a September 2006 rating decision.

3.  The evidence received since the September 2006 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD and major depressive disorder, to include cognitive disorder, not otherwise specified, have been met from May 28, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .16, 4.130, Diagnostic Code 9411 (2015).

2.  From November 24, 2009, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1-4 .16, 4.130, Diagnostic Code 9411 (2015).

3.  The September 2006 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

4.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, a May 2009 letter informed the Veteran of the evidence required to substantiate his claim for service connection for hypertension.   An October 2009 letter informed the Veteran of the evidence required to substantiate his increased rating claim.  The May 2009 and October 2009 letters advised the Veteran of the evidence required to substantiate a claim for service connection and informed him of the Veteran's and VA's respective duties for obtaining evidence.  The letter fulfilled the applicable notice requirements.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claims being decided.  The active duty and reserve service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.   The RO has obtained the Veteran's pay records from his period of reserve service.  Records from the Social Security Administration have been obtained and associated with the claims file.  The Veteran had VA examinations for PTSD in November 2009 and December 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The examiner reviewed the treatment records and medical history and conducted complete examinations which fully addressed the symptoms and manifestations of PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records with regard to the claim being decided, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the favorable disposition of the petition to reopen the claim for service connection for hypertension, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the April 2013 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2) (2015) is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Disability Ratings

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for PTSD

An August 2007 rating decision granted service connection for posttraumatic stress disorder (PTSD) and major depressive disorder, to include cognitive disorder, not otherwise specified, and a 50 percent rating was assigned from July 2006.  A claim for an increased rating was received in September 2009.  A November 2009 rating decision continued a 50 percent rating for PTSD.  A May 2015 rating decision assigned a 70 percent rating for PTSD from November 24, 2009.   

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
A score in the range of 51 to 60 indicates moderate symptoms (e.g., a  flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  While symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

A May 2009 VA treatment record reflects that the Veteran was seen for medication management.  The Veteran reported fatigue and irritability.  He reported that he was isolative.  He indicated that he worked 5 days a week.  

A mental status examination noted that the Veteran was well-groomed.  His speech was normal.  He was cooperative and attentive.  His mood was depressed and anxious.  His affect was normal and congruent to content.  The Veteran denied hallucinations.  His thought process was linear, goal-directed.  Thought content was appropriate.  The Veteran denied suicidal and homicidal ideation.   He was oriented to person, time, place and situation.  His short-term memory was impaired.  Long-term memory was intact.  The Veteran had fair concentration and attention.  His impulse control, insight and judgement were good.  A physician assigned a GAF score of 55.   

The Veteran had a VA examination in November 2009.  The Veteran reported daily intrusive thoughts of combat and nightmares nightly.  The Veteran reported sleeping two to three hours a night and reported problems with irritability and feeling tired.  The Veteran reported that, when he was depressed, he would skip taking baths for up to 2 to 3 days.  The Veteran reported problems with irritability with co-workers and supervisors.  The Veteran reported problems with concentration.  The Veteran reported that his relationship with his wife was pretty good, but he continued to have some problems with communication.  He reported that his relationship with his son was fairly good.  The Veteran denied close or casual friends.  The examiner assigned a GAF score of 53.  

Upon VA examination in November 2010, the Veteran reported loss of energy, nightmares and depression.  He reported difficulty with hypervigilance.  The Veteran reported that he tended to isolate himself.  He reported problems with anger and irritability.  He reported that he tried to stay home to avoid being physically violent toward anyone.  The Veteran denied current suicidal or homicidal ideations.  He reported mild memory concerns.  The Veteran reported that his wife had to remind him of basic hygiene at times when he was depressed or had decreased motivation.  Socially, the Veteran reported that he had a wife and son.  He reported that he did not have close friends outside of his family.  The Veteran reported that he was able to drive and manage his finances.  He reported that his wife sometimes had to remind him to complete his basic hygiene, but he was able to do so independently.  The Veteran reported that he was not working, as he was laid off from his job as a fabricator in 2010. 

On mental status examination, the Veteran was alert and oriented.  His orientation to date was off by one day.  His thought process was generally linear.  His affect was mildly blunted.  Insight was demonstrated.  The Veteran had mild difficulty with fluency.  There was mild impairment of attention and memory.  The Veteran denied auditory and visual hallucinations.  He denied current homicidal or suicidal ideations.  The examiner noted that the Veteran presented with moderate to severe impairment of social and occupational functioning.  The examiner described his overall level of impairment as moderate to severe.  The examiner noted that the Veteran was competent to manage his funds.  The examiner assigned a GAF score of 50.  

In a May 2011 statement, the Veteran's wife noted that the Veteran experiences a high level of anxiety when he sees TV programs or movies about war and has nightmares on a regular basis. 

The Veteran had a VA examination in August 2014.  The examiner noted that the Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting and intermittent inability to perform activities of daily living, including  maintenance of minimal personal hygiene.  The Veteran denied current suicidal or homicidal ideation.  With respect to social functioning, the Veteran reported that he had good relationships with his wife and son.  He reported that he did not have close friends.  The Veteran reported that he attended church once a week and went out to eat with his wife twice a week.  The Veteran reported that he last worked in 2010 and retired because he was old enough to retire.  He reported that he had problems with irritability at work when he was working.  The examiner opined that the Veteran's PTSD resulted in moderate to considerable impairment.  The examiner noted that the Veteran reported hearing someone calling his name when no one was there, but he denied other voices.  The examiner did not assign a GAF score. 

After a review of the record, the Board concludes that a 70 percent rating is warranted from May 28, 2009.  The Board finds that it was factually ascertainable from May 28, 2009 that the Veteran's  service-connected posttraumatic stress disorder (PTSD) and major depressive disorder, to include cognitive disorder, not otherwise specified was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as irritability, near-continuous depression and difficulty in adapting to stressful circumstances (including work or worklike setting).  Moreover, the GAF score assigned in May 2009 is close to the GAF score assigned in November 2009 VA, upon which the assignment of the 70 percent  disability rating was based.  

The Board concludes that a disability rating in excess of 70 percent is not warranted.  The evidence does not show that PTSD results in total social and occupational impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.  Nor does the evidence result in other symptoms of a similar frequency or duration. 

The Board acknowledges that the August 2014 examination noted auditory hallucinations.  The examination noted that the Veteran sometimes hears a voice calling his name when no one is there.   However, the examination report did not indicate the Veteran experiences persistent auditory hallucinations.  The May 2009, November 2009 and November 2010 mental status examinations all indicate that the Veteran denied auditory and visual hallucinations.  For these reasons, the Board finds that the Veteran's PTSD and major depressive disorder, to include cognitive disorder, not otherwise specified, has not approximated the symptoms listed in the criteria for a 100 percent rating, or any others of similar severity, frequency, and duration.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria adequately contemplated the impairment due to PTSD and major depressive disorder, to include cognitive disorder, not otherwise specified.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the Rating Schedule for these disabilities shows the rating criteria reasonably describe and contemplate his disability level and symptomatology.  The Veteran's impairment is specifically contemplated under § 4.130 by rating assignments for various levels of occupational and social impairment due to mental disorders.  The Veteran has not described any unusual features associated with his service-connected psychiatric disability.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Claim to Reopen Service Connection for Hypertension

A September 2006 rating decision denied service connection for hypertension.  The claim was denied on the basis that hypertension did not manifest during a presumptive period and was not shown to be linked to service.   

The Veteran did not submit a timely notice of disagreement (NOD) to the September 2006 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110   (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

The evidence of record at the time of the September 2006 rating decision included service treatment records and private medical records dated in 2006.  

The evidence received since the September 2006 rating decision includes VA examinations dated in January 2010 and December 2011 and the Veteran's testimony at a Board hearing in April 2013.  

In January 2010, a VA examiner opined that hypertension is not related to PTSD. The examiner reasoned that hypertension predates PTSD.  The examiner explained that the Veteran's PTSD has been under control and does not correlate with times when his hypertension has been elevated.  

At the Board hearing, the Veteran testified that hypertension was initially diagnosed in 2008 or 2009.  He testified that a physician told him that hypertension is related to service-connected PTSD.  

In December 2011, the Veteran had a VA examination for diabetes.  The examiner indicated that hypertension is present.  The examiner noted that hypertension was diagnosed prior to diabetes mellitus.  The examiner did not address the relationship between hypertension and PTSD.  

The Board finds that new and material evidence has been received to reopen the previously denied claim for service connection for hypertension.  The evidence received since the prior final denial in September 2006 is new, as it was not previously of record.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the claim. The claim was previously denied based upon a lack of evidence linking hypertension to a service-connected disability. The evidence received since the prior denial relates to the basis of the prior denial.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim for service connection for hypertension is reopened.  See Shade, supra; 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) .


ORDER

A 70 percent disability rating is granted for PTSD and major depressive disorder, to include cognitive disorder, not otherwise specified, from May 28, 2009, subject to regulations governing the payment of monetary benefits.  

A disability rating in excess of 70 percent for PTSD and major depressive disorder, to include cognitive disorder, not otherwise specified, is denied.  

New and material evidence having been received, the claim for service connection for hypertension is reopened.  To that extent only, the claim is allowed.

REMAND

Service Connection for Hypertension

At the hearing, the Veteran testified that hypertension was initially diagnosed in 2008 or 2009.  The Veteran asserted that hypertension is related to service-connected PTSD.  Hearing Tr. at 14.  

The Veteran had a VA examination for hypertension in January 2010.  The examiner opined that it is less likely than not that hypertension is related to service-connected PTSD.  The examiner reasoned that hypertension predates treatment of PTSD.  The examiner noted that the Veteran's PTSD was under control when his hypertension was elevated.  The examiner noted that there is no clear correlation between hypertension and PTSD.  

A VA examination for diabetes mellitus, dated in December 2011, reflects that the examiner opined that hypertension is not proximately caused by diabetes mellitus.  

The January 2010 and December 2011 did not address whether the Veteran's hypertension is aggravated by service-connected PTSD or diabetes mellitus.  On remand, an addendum opinion should be obtained.  

Service Connection for a Stomach Condition

The Veteran had a VA examination for a stomach condition in August 2014.  The Veteran reported abdominal pain in service and a history of hospitalization for syncopal episodes during service.  He reported that he was diagnosed with peptic ulcer disease one year after separation from service.  The examiner noted gastroesophageal reflux disease (GERD), diagnosed in 2008.  The examiner opined that GERD is less likely than not related to abdominal pain during service.   The examiner noted that service treatment records do not show treatment for stomach pain.  

VA treatment records dated in February 2015 show that the Veteran reported gastrointestinal side effects after being placed on metformin and glipizide.  A remand is warranted to obtain an addendum opinion from the examiner.  The examiner should provide an opinion as to whether GERD is related to service or is proximately due to, or aggravated by medications for service-connected diabetes.   

Service Connection for Left Shoulder and Back Disabilities

The Veteran asserts that left shoulder and back disabilities are related to service.  At the Board hearing in April 2013, the Veteran stated that he had to fill sand bags to make bottles and do physical training.  In a written statement dated in July 2008, the Veteran asserted that aching joints started during service.  

Service treatment records show that the Veteran reported back pain in June 1968.

Post-service VA and private treatment records reflect that the Veteran underwent left shoulder surgery in 2010. 

Post-service  treatment records reflect complaints of back pain.  VA treatment records dated in July 2011 reflect that an x-ray of the lumbar spine showed mild degenerative joint disease.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).  In this case, based upon the evidence of back and left shoulder issues in service and the post-service evidence of current back and left shoulder disabilities, a VA examination is warranted.

Service Connection for Left Ear Hearing Loss and Tinnitus

The Veteran had a VA examination for hearing loss in August 2014.  The examiner opined that the Veteran's left ear hearing loss is less likely than not caused or aggravated by military noise exposure.  The examiner indicated that the opinion was based upon audiometric tests performed during service from 1966 to 1984.   The examiner noted that the Veteran was exposed to noise during combat in Vietnam; however, normal hearing was documented. 

A June 1980 reserves quadrennial examination included an audiometric examination.  The report shows that the Veteran had a threshold of 30 decibels at a frequency of 500 Hertz in the left ear.  The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley  v. Brown, 5 Vet. App. at 155, 159-160 (1993).  

On remand, an addendum opinion is needed to address the audiometric findings noted in June 1980.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition,  because the examiner indicated in August 2015 that tinnitus may also be related to other medical conditions, the examiner should provide an opinion addressing whether tinnitus is related to any of the Veteran's service-connected conditions.  

Service Connection for a Skin Condition

The Veteran testified that he had problems with skin irritation when he was in service.  He testified that he had pimples and had to use ointment on his skin.  He indicated that he currently experiences the same types of outbreaks that he had when he was in service.  

Service treatment records reflect that the Veteran was seen in October 1969 with a complaint of an itchy rash on his face, neck and back.  

A private treatment record dated in June 2005 reflects that the Veteran reported a lesion on his back.  It was noted that it appeared to be a sebaceous cyst.  VA medical records dated in December 2010 reflect that the Veteran reported boils on his back.  He reported trouble with boils since Vietnam.  As there is evidence of a skin condition in service and a current skin disability, a VA examination is warranted.  McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1. Review the record and prepare a formal finding memorandum detailing the dates of each period of active service, ACDUTRA and INACDUTRA.  

2.  Forward the claims file to the December 2011  VA examiner for an addendum opinion regarding hypertension.  If that examiner is not available, the opinion should be provided by another physician.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Based on the review of the record, the examiner is requested to offer an opinion on the following:

a.   Whether hypertension at least as likely as not (probability of at least 50 percent) aggravated (permanently worsened) by the Veteran's service-connected PTSD.  

b.  Whether hypertension at least as likely as not aggravated by the Veteran's service-connected diabetes mellitus.

The examiner should provide a detailed rationale for the opinions.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

3.  Schedule the Veteran for a VA examination of the left shoulder and back.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  To assist the examiner in addressing the questions below, the RO must provide the examiner exact periods of active duty, ACDUTRA, and INACDUTRA  The examiner should address the following questions:

a.  The examiner should identify all diagnoses of the left shoulder.  The examiner should state whether a current left shoulder disorder is at least as likely as not (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; or is otherwise related to active service.

b.  The examiner should identify all diagnoses of the lumbar spine.  The examiner should state whether a current lumbar spine disorder is at least as likely as not (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; or is otherwise related to active service.

The examiner should consider the notation of back pain in the service treatment records in June 1968 and the Veteran's contention of a relationship between his current disabilities and his service duties, including physical training and filling sand bags.

The examiner should address the Veteran's statement indicating that he has had joint pain since service.

The examiner should provide a detailed rationale for the opinions.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

4.  Return the claims file to the examiner who performed the August 2014 examination for stomach disorders for an addendum opinion.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  If the December August 2014 examiner is not available, another qualified examiner should provide the opinion.  The examiner should review the claims file and should opine, with supporting rationale, regarding the following:

a.  Is it at least as likely as not (50 percent or greater likelihood) that a current disability was incurred in service, or is otherwise related to service, including abdominal pain in service and/or to Agent Orange exposure in service?

The examiner should consider the Veteran's report of  a history of nervous stomach on the induction examination and his reported history of abdominal pain during service.  

b.  State whether a current stomach disability is at least as likely as not aggravated by (permanently worsened) by medications used to treat service-connected disability to include diabetes mellitus?

A detailed rationale must be provided for the opinions stated.  If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Return the claims file to the August 2014 audiology examiner for preparation of an addendum opinion.  If the August 2014 examiner is not available, another qualified audiologist should provide the opinion.  To assist the examiner in addressing the questions below, the RO must provide the examiner exact periods of active duty, ACDUTRA, and INACDUTRA.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination.  The examiner should review the claims file and should opine, with supporting rationale, regarding the following:

a.  Whether it is at least as likely as not (50 percent or greater likelihood) that left ear hearing loss had its onset during service or within one year of discharge; or during a qualifying period of reserve service; or was aggravated by a qualifying period of reserve service?  

b.  The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral tinnitus had its onset during service or within one year of discharge, or during a qualifying period of reserve service? 

The examiner should discuss the June 1980 audiogram, which noted an audiometric threshold of 30 decibels at a frequency of 500 Hertz for the left ear.  

c.  The examiner should provide an opinion as to whether bilateral tinnitus is proximately due to, or aggravated by any of the Veteran's service-connected disabilities.  

The examiner should provide a detailed rationale for the opinions.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

6.  Schedule the Veteran for a VA examination for skin disabilities.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a.  Diagnose any current skin disability.

b.  Provide an opinion as to whether a current skin disability is at least as likely as not (50 percent or greater likelihood) related to service, including a rash noted in service in October 1969 and the Veteran's Agent Orange exposure during service.

The examiner should consider the service treatment records and the post-service records which reflect complaints of boils and diagnoses of sebaceous cysts.  

7.  Following completion of the requested actions, the AMC/RO should readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


